Name: COMMISSION REGULATION (EC) No 881/95 of 21 April 1995 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  production
 Date Published: nan

 22. 4. 95 L@D Official Journal of the European Communities No L 91 /7 COMMISSION REGULATION (EC) No 881/95 of 21 April 1995 on the supply of vegetable oil as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 4 467 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/9 1 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements . For lot B, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . (0 OJ No L 81 , 28 . 3 . 1991 , p. 108. No L 91 /8 lENl Official Journal of the European Communities 22. 4. 95 ANNEX I LOT A 1 . Operation No ('): see Annex II 2. Programme : 1994 3. Recipient (2) : Euronaid, PO box 12, NL-2501 CA Den Haag (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (10) : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : OJ No C 1 14, 29. 4. 1991 , p. 1 (under IILA ( 1 ) (a)) 8 . Total quantity : 270 tonnes net 9. Number of lots : one (see Annex II) 10 . Packaging afid marking (*) (8) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under III.A (3)) ; OJ No C 391 , 31 . 12. 1994, pp. 40 and 41 ( 10.4 : under A, B and C.2)  language to be used for the markings : see Annex II 11 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  25. 6. 1995 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8. 5 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 23 . 5 . 1995 (b) period for making the goods available at the port of shipment : 19. 6  9. 7. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer :  22. 4. 95 I EN Official Journal of the European Communities No L 91 /9 LOTS B and C 1 . Operation Nos (') : see Annex II 2. Programme : 1994 3 . Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (tel . (396)57 97 ; telex 626675 I WFP) 4. Representative of the recipient : to be designated by the recipient 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) Q : OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA( 1 ) (a)) 8 . Total quantity : 1 697 tonnes net 9. Number of lots : 2 (see Annex II) 10. Packaging and marking (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under III.A.3) ; OJ No C 391 , 31 . 12. 1994, pp. 40 and 41 ( 10.4 : under A and B ; lot C : under C.2)  language to be used for the markings : see Annex II 1 1 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply : free at port of shipment (9) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12. 6  2.7. 1995 18. Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8 . 5 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 23. 5. 1995 (b) period for making the goods available at the port of shipment : 26. 6  16. 7. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 / AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer :  No L 91 / 10 | EN Official Journal of the European Communities 22. 4. 95 LOTS D and E 1 . Operation No ('): 1431 /94 (D); 1432/94 (E) 2. Programme : 1994 3. Recipient (2) : Rwanda 4. Representative of the recipient :  D : Rwandan Food Aid Programme, Dep6t Rwandex, Gikondo, BP 515 Kigali (Rwanda). Tel . + fax (250) 73968 Mr Alain Houyoux  E : Rwandan Food Aid Programme, PO Box 5244, Kampala (Uganda). Tel . (256 41 ) 243675, fax 243676 Mr Marc Denys 5. Place or country of destination (*) : D : Rwanda ; E : Uganda 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA (1 ) (a)) 8 . Total quantity : 1 000 tonnes net 9. Number of lots : 2 (D : 500 tonnes ; E : 500 tonnes) 10 . Packaging and marking (6) : see OJ No C 114, 29. 4. 1991 , p. 1 (under III-A (3)); OJ No C 391 , 31 . 12. 1994, pp. 40 and 41 ( 10.4 : under A, B and C.2)  markings in French 1 1 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements. 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : D : see point 4 E : C.L.P. warehouse, Port Bell Road, PO box 6661 , Kampala. Tel . (256 41 ) 242776, fax 242777 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 6 . 1995 18. Deadline for the supply : 20 . 8 . 1995 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8 . 5 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 23. 5. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19. 6  2. 7. 1995 (c) deadline for the supply : 3 . 9 . 1995 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer :  22. 4. 95 EN Official Journal of the European Communities No L 91 / 11 LOTS F and G 1 . Operation Nos (') : 1406/94 (F) ; 1407/94 (G) 2. Programme : 1994 3. Recipient (2) : Peru 4. Representative of the recipient : Programa Nacional de Asistencia Alimentaria (Pronaa), av. Argentina 3017, Callao ; tel . 29 10 65, fax 33 76 35 5. Place or country of destination (*) : Peru 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA.l (b)) 8 . Total quantity : 1 500 tonnes net 9. Number of lots : two (F : 750 tonnes ; G : 750 tonnes) 10. Packaging and marking (6) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA3) ; OJ No C 391 , 31 . 12. 1994, pp. 40 and 41 (10.4 : under A, B and C.2) Markings in Spanish Supplementary markings : 'DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements . 12. Stage of supply : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : PRONAA, av. Argentina No 3017, Callao 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 6 . 1995 18. Deadline for the supply : 30. 7. 1995 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8 . 5 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 23 . 5 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 6  2. 7. 1995 (c) deadline for the supply : 13 . 8 . 1995 22. Amount of tendering security : ECU 1 5 per tonne 23 . Amount of delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120 , bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel ; telex 22037 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 25. Refund payable on application by the successful tenderer :  No L 91 / 12 MENl Official Journal of the European Communities 22. 4. 95 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (5) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29. 4. 1991 , p. 33 ; (F, G : Manuel Gonzalez Olaeches n ° 247, San Isidro, Lima. Tel . (51-14) 41 58 27, fax 41 80 17). (') Notwithstanding OJ No C 114, point IIIA (3) (c) is replaced by the following : 'the words "European Community". I7) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate (Lot A : and Expiry date). (8) FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subse ­ quent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer must seal each container with a numbered locktainer (sysko locktainer 1 80 seal), the number of which is to be provided to the recipient's forwarder. (9) For Lot B, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. ( ,0) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. 22. 4. 95 EN Official Journal of the European Communities No L 91 / 13 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  BILAGA II  LIITE II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Parti ErÃ ¤ Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Total Kvantitet (ton) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Delkvantitet (ton) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n ? Aktion nr Toimi N:o PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino BestÃ ¤mmelseland MÃ ¤Ã ¤rÃ ¤maa Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli A 270 A 1 : 150 1359/94 PerÃ º EspaÃ ±ol I A 2: 120 1360/94 PerÃ º EspaÃ ±ol B 504 B 1 : 304 1427/94 Lesotho English I B 2: 200 1429/94 MoÃ §ambique PortuguÃ ªs C 1 193 C 1 : 303 1428/94 Niger FranÃ §ais I C 2: 890 1440/94 Burkina Faso FranÃ §ais